The opinion of the court was delivered by
Lowrie, C. J.
— It is very plain that the application to have this woman sent to the lunatic hospital, was made to the proper authorities. It is plain also, that the patients in the hospital are not to be supported out of the hospital funds, but by their friends, or out of the funds of the district from which they come. When sent by their friends, there is to be a contract for their maintenance. When sent by order of government, through any of its functionaries, government regulates the compensation, and directs its payment by the local functionaries charged with the duty of supporting those who need governmental care.
The court has power to send lunatics to the hospital who are charged with offences, and also, on application made, those who are unsafe to be at large. These views, derived from the general intent of the law, help us to read the 11th section. It requires the court to certify the legal settlement of such persons, or if they have none, to certify their residence at the time of the offence committed, on application made; and the general spirit of the act, and the intention of this section, require us to read or here instead of on. This certificate is given after a hearing, on notice to the overseers of the poor, and its purpose is quite apparent. It is the means of deciding what local authorities are to pay the hospital for the maintenance of the lunatic. For this purpose it is conclusive on them. The lunatic is' thereby charged as a quasi pauper; and if there are relatives who by law are bound for her support, the local authorities must see to that.
Judgment affirmed.